Order filed, October 09, 2013.




                                   In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-13-00568-CV
                              ____________

       LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
   INDIVIDUALLY; KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                 SHAW, INDIVIDUALLY, Appellant

                                     V.

   HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
    VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA TURNER,
 INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY, INDIVIDUALLY;
       GOW-MING CHAO, INDIVIDUALLY; ET AL, Appellee


                  On Appeal from the 190th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2011-23410


                                  ORDER
      The reporter’s record in this case was due September 19, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order My-Thuy Cieslar, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM